BIJUR, J.
Plaintiff sued for breach of a contract of employment. He testified that while in the employ of defendant, apparently on a weekly arrangement, he had a talk with the president of the defendant on June 30,1911, at which the following conversation occurred:
“Mr. Bolton said: ‘Butler, I don’t want to lose you. We are very busy here. I am glad I got you back. I have got a year’s work for you to do, and *1036I want you to do it.’ I said: ‘Mr. Bolton, if you tell me to stay,’ I said, ‘your word is' good enough for me. I will stick. I will turn down this other proposition.’ Mr. -Bolton said: ‘I want you to stay. We are busy, and we have-got this year’s work. You are the man to do it, and I want you to do it’ ”
He further testified that the salary “was to be the same as before,”1 namely, $40 per week. A few days later, July 5, 1911, plaintiff, on learning from the vice president, during the absence of. the president, that he was to be discharged, wrote Mr. Bolton a letter, in which he said, among other things:
“On Saturday we had a little talk together, and as above stated I gathered, that you wanted me to stay wit-h you. * * * Now, as you asked me not to do anything until you returned, and I promised not to, I do not relish being pitched out by the heels so summarily.” -
The motion to dismiss was made on the ground that “upon the-plaintiff’s own written admission and sworn testimony there was npevidence of any contract being in existence on June 30th,” and the-written admission is specified as being the letter of July 5th, to which I have referred. It seems to me that the plaintiff gave ample evidence of an oral agreement of employment for a year, and that the significance of an admission to the contrary in his letter of July 5, 1911, if such it be, was a matter to be determined by the jury.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.